Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 27, 2018

                                       No. 04-18-00439-CR

                                        Enrique GARCIA,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2017-CRM-001083-D4
                          Honorable Oscar J. Hale, Jr., Judge Presiding


                                          ORDER
        The reporter’s record in this appeal was originally due October 4, 2018, but was not filed.
On October 11, 2018, this court notified court reporter David J. Laurel by letter that he is the
court reporter responsible for timely filing the reporter’s record, and the record had not been
filed. Our notice required Mr. Laurel to file the record no later than November 13, 2018, unless
appellant had failed to pay or make arrangements to pay the fee for preparing the record and is
not entitled to appeal without paying the fee, in which case Mr. Laurel was required to file a
notice so advising the court no later than October 22, 2018. We received no response to our
letter.

        We therefore ORDER court reporter David J. Laurel to file the reporter’s record in this
court on or before December 27, 2018. Mr. Laurel is advised that if the record is not received
by this date, we may order him to appear and show cause why he should not be held in contempt.

        We order the clerk of this court to serve this order on David J. Laurel by certified mail,
return receipt requested, and by first class United States mail. Because “[t]he trial and appellate
courts are jointly responsible for ensuring that the appellate record is timely filed,” we also order
the clerk of this court to serve a copy of this order on the trial court. TEX. R. APP. P. 35.3(c).
The clerk of this court is also ordered to serve a copy of this order on all counsel.


                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of November, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court